DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communication filed 05/10/2021. Claims 17, 25 and 31 are amended and claims 17-36 remain pending.

Terminal Disclaimer
The filing and approval of Terminal Disclaimers to obviate and avoid Double Patenting rejections over Patent No. 10719595 and US Application No. 16/584,474 is herein acknowledged and the respective Double Patenting rejection is withdrawn.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Mr. Nick Cerulli on 09/03/2021. 

Amendments to the Claims:
This listing of claims will replace all prior versions and listing of the claims in the application.
Listing of Claims:

17. (Currently Amended) A biometrics authentication system comprising: 
at least one memory storing a computer program; and 
at least one processor configured to execute the computer program to: 
set a frequency of performing biometrics authentication performed on a user so as to be different between when the system is in a first operation state and when the system is in a second operation state, the system being accessed by the user; and 
perform biometrics authentication on the user at the set frequency based on the system being in the first operation state or in the second operation state; [[,]] 
wherein the first operation state is a state of accepting a biometrics authentication result used for determining login permission of the user to the system, and ; and
wherein the frequency in the first operation state is higher than the frequency in the second operation state and the required accuracy of the biometrics authentication in the first operation state is higher than the required accuracy of the biometrics authentication in the second operation state.

18. (Canceled) 

19. (Original) The biometrics authentication system according to claim 17, wherein the at least one processor is configured to execute the computer program to: present predetermined information to the user according to a result of the biometrics authentication.

20. (Original) The biometrics authentication system according to claim 19, wherein the at least one processor is configured to execute the computer program to: present the predetermined information by displaying characters in a display window.

21. (Original) The biometrics authentication system according to claim 19, wherein the at least one processor is configured to execute the computer program to: present the predetermined information by changing a color of a display window.

22. (Original) The biometrics authentication system according to claim 19, wherein the at least one processor is configured to execute the computer program to: present the predetermined information by a voice.

23. (Original) The biometrics authentication system according to claim 19, wherein the at least one processor is configured to execute the computer program to: present the predetermined information which urge the user into an action so as to succeed to recognize biometrics information of the user when recognition of the biometrics information fails in the biometrics authentication.

24. (Original) The biometrics authentication system according to claim 23, wherein the at least one processor is configured to execute the computer program to: present the predetermined information which urge the user to turn the user's face to a camera which acquires the biometrics information of the user.

25. (Currently Amended) A biometrics authentication method comprising: 
setting a frequency of performing biometrics authentication performed on a user so as to be different between when the system is in a first operation state and when the system is in a second operation state, the system being accessed by the user; and 
performing biometrics authentication on the user at the set frequency based on the system being in the first operation state or in the second operation state; 
wherein the first operation state is a state of accepting a biometrics authentication result used for determining login permission of the user to the system, and ; and 
wherein the frequency in the first operation state is higher than the frequency in the second operation state and the required accuracy of the biometrics authentication in the first operation state is higher than the required accuracy of the biometrics authentication in the second operation state.

26. (Canceled) 

27. (Currently Amended) The biometrics authentication method according to claim 25, wherein the method presents predetermined information to the user according to a result of the biometrics authentication.

28. (Currently Amended) The biometrics authentication method according to claim 27, wherein the method further presents the predetermined information by displaying characters in a display window.

29. (Currently Amended) The biometrics authentication method according to claim 27, wherein the method further presents the predetermined information by changing a color of a display window.

30. (Currently Amended) The biometrics authentication method according to claim 27, wherein the method further presents the predetermined information by a voice.

31. (Currently Amended) A non-transitory computer-readable storage medium in which a program is stored, the program causing a computer to execute: 
setting a frequency of performing biometrics authentication performed on a user so as to be different between when the system is in a first operation state and when the system is in a second operation state, the system being accessed by the user; and 
performing biometrics authentication on the user at the set frequency based on the system being in the first operation state or in the second operation state; 
wherein the first operation state is a state of accepting a biometrics authentication result used for determining login permission of the user to the system, and ; and 
wherein the frequency in the first operation state is set higher than the frequency in the second operation state and the required accuracy of the biometrics authentication in the first operation state is higher than the required accuracy of the biometrics authentication in the second operation state.

32. (Canceled) 

33. (Currently Amended) The non-transitory computer-readable storage medium according to claim 31, wherein the program causes the computer to execute presenting predetermined information to the user according to a result of the biometrics authentication.

34. (Currently Amended) The non-transitory computer-readable storage medium according to claim 33, wherein the program causes the computer to execute presenting the predetermined information by displaying characters in a display window.

35. (Currently Amended) The non-transitory computer-readable storage medium according to claim 33, wherein the program causes the computer to execute presenting the predetermined information by changing a color of a display window.

36. (Currently Amended) The non-transitory computer-readable storage medium according to claim 33, wherein the program causes the computer to execute presenting the predetermined information by a voice.

Remarks
In response to corrective amendments filed 05/10/2021, the respective objections per claims 17, 25 and 31 are withdrawn.

Allowable Subject Matter
The following is Examiner's statement of reasons for allowance: 

Per the 102 and/or 103 rejections of record, applicant’s arguments per claims 17, 25 and 31, see Remarks: page 10-12 filed 05/10/2021, have been fully considered and after all amendments including amendments entered above, the respective 102 and/or 103 rejections are withdrawn. 

Closest prior arts reviewed are as follow:
Cahill (US2014/0189807A1) discloses two stages of authenticating the user during session(s) with one or more service providers.  A first stage of authentication includes initial authentication, in which the client platform is locked, and a second stage of authentication includes passive re-authentication, in which the client platform 102 has been previously unlocked via authentication, but one or more indications of user presence are needed to maintain the unlocked state to prevent one or more other users from accessing the client platform 102 resources.  An initial authentication requires a relatively strong level of security, in which a combination of credentials is required (e.g., web-cam image plus fingerprint scan plus passcode, or RFID badge detection plus web-cam image facial recognition).  In other examples, passive re-authentication requires a lesser (relative to the authentication required for the initial authentication) degree of security, such as an occasional web-cam image capture of the user at the client platform 102.  

Chang (US2018/0285544A1) discloses in the case authentication fails, a guide information associated with authentication failure is output (e.g., a notification or a prompt) which allows the authentication to be reattempted. Reattempts may be limited to a prespecified frequency (e.g., a certain number of tries) or during a prespecified time (e.g., in which the correct authentication information must be provided).

Boss (US2015/0324559A1) discloses that authentication requirements for a user may include an authentication mechanism that the user should use, an authentication strength of the authentication mechanism, a frequency of authentication, wherein the frequency of authentication specifies a number of times that the user has to be re-authenticated during a communication session (e.g., in one login session).

The closest prior arts reviewed and made of record, alone or in combination, fail to disclose the claimed invention as a whole recited in claim 17 and similarly stated in claims 25 and 31. Therefore, claims 17, 19-25, 27-31 and 33-36 are allowed.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533.  The examiner can normally be reached on Monday - Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571 - 272 - 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AREZOO SHERKAT/            Examiner, Art Unit 2434